[g20171106210935479210.jpg]

Exhibit 10.2

 

October 18, 2017

 

Aron Knickerbocker

[*]

[*]

 

Dear Aron,

 

We are pleased to extend to you an offer of employment as President and Chief
Executive Officer of Five Prime Therapeutics, Inc., reporting directly to the
Board of Directors, beginning January 1, 2018.

 

In your role as President and Chief Executive Officer you will devote your best
efforts and full business energies, interest, abilities and productive time and
attention to the business of FivePrime and the proper and efficient performance
of your duties as President and Chief Executive Officer.

 

We will pay you an annual base salary of $500,000.00, paid semi-monthly less
applicable taxes and withholding.  

 

You will continue to be eligible to participate in FivePrime’s Annual Bonus
Plan, as amended from time to time, and beginning on January 1, 2018 your annual
target bonus amount will be 50% of your annual base salary. Based on your start
date as President and Chief Executive Officer, your bonus with respect to 2017
service would be based on your annual base salary and target bonus in effect
during 2017 in connection with your service as Chief Operating Officer of
FivePrime.  

 

You will continue to be eligible to participate in FivePrime’s benefit plans and
programs available to all regular, full-time employees, include medical, vision,
dental, disability, 401(k) investment plan, Employee Stock Purchase Plan,
Section 125 (flex spending), Section 132 (mass transit) and paid time-off
programs.  The Compensation and Management Development Committee of the Board
(the “Compensation Committee”) will continue to review your base salary
periodically taking into consideration, among other factors, your contributions
to the success of FivePrime, your level of performance as it relates to your
duties, and the base salaries of Chief Executive Officers of companies in
FivePrime’s executive compensation peer group. Adjustments to your base salary,
if any, will be made solely at the discretion of the Compensation Committee or
the Board.

 

Subject to approval by the Board or Compensation Committee, we will grant you a
stock option to purchase 150,000 shares of common stock of FivePrime.  The
exercise price per share will be the fair market value of common stock on the
date of grant.  We will issue your stock option award under our 2013 Omnibus
Incentive Plan.  Your stock option award will be subject to a Stock Option
Agreement, and the Executive Severance and Benefits Agreement, dated December
30, 2009, as amended (the “ESBA”).  Subject to your continued employment with
FivePrime and the other terms and conditions of your stock option grant, your
stock option award would vest over four years, with one forty-eighth of the
shares vesting one month after the grant date and the balance vesting in equal
monthly installments over the subsequent 47 months.

 

Five Prime Therapeutics, Inc. • Two Corporate Drive • South San Francisco, CA
94080 • Phone (415) 365-5600

www.fiveprime.com

--------------------------------------------------------------------------------

Aron Knickerbocker

October 18, 2017

Page 2

 

 

In connection with the commencement of your employment in the position of
President and Chief Executive Officer, we will enter into an amendment to the
ESBA in the form attached hereto as Exhibit A.

 

Your employment with FivePrime will not be for a set term and you will continue
to be an at-will employee.  You will be free to terminate your employment with
FivePrime at any time and for any reason whatsoever simply by notifying
us.  Likewise, we will be free to terminate your employment at any time for any
reason whatsoever, with or without cause or advance notice.  This at-will
employment relationship cannot be changed other than by a written agreement
approved by our Board of Directors and executed by an authorized officer of
FivePrime.

 

This letter, supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you as the President and
Chief Executive Officer of FivePrime.  This letter may not be modified or
amended except by a written agreement, signed by FivePrime and you.

 

To accept this offer of employment, please sign, date and return this letter to
Jeff Coon by the end of the business day on Monday, October 23, 2017.  

 

Aron, you have made numerous contributions that have been pivotal to Five
Prime’s success. We greatly appreciate these. But your most important days as
leader of a Five Prime are ahead. We are confident that as CEO you will take the
company to higher levels of performance in discovering and developing innovative
drugs for patients with serious diseases, and will lead the company to becoming
a major positive force in the biotechnology industry. We are committed to doing
everything possible to insure your success as CEO of Five Prime.

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

 

/s/ Lewis T. Williams

/s/ Mark McDade

 

 

Lewis T. Williams

Mark McDade

President, Chief Executive Officer and

Lead Independent Director of the

Chairman of the Board of Directors

Board of Directors

 

 

 

Accepted:

 

 

/s/ Aron Knickerbocker

 

October 18, 2017

 

Aron Knickerbocker

Date

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Amendment No. 2 to Executive Severance Benefits Agreement

 

 